Citation Nr: 1045287	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
sinusitis with pharyngitis and tonsillitis during the period from 
September 22, 1965, through January 13, 1992.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel
INTRODUCTION

The Veteran had active military service from July 1960 to April 
1964.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Newark, New Jersey and Roanoke, Virginia Regional 
Office (RO).

In October 2004, the Veteran for a hearing appeared in Washington 
DC.  A transcript of his testimony has been associated with the 
claims file. 

This case was previously before the Board and, in January 2005, 
it was remanded to the RO for further development.  The case was 
since been returned to the Board.

A Board of Veterans' Appeals decision dated in June 2006, in 
pertinent part, denied a (compensable) initial evaluation for 
sinusitis with pharyngitis and tonsillitis during the period from 
September 22, 1965, through January 13, 1992.  The Veteran 
appealed that decision, and in a memorandum decision dated in 
June 2006, a judge of the United States Court of Appeals for 
Veterans Claims determined that the Board did not provide 
adequate reasons and bases for the denial of a compensable rating 
during the time period at issue.  The Court note that the Board 
failed to take into account the Veteran's testimony during that 
period.  The case was remanded for the Board to undertake the 
appropriate actions.  


FINDINGS OF FACT

1.The VA has fully informed the Veteran of the evidence necessary 
to substantiate his claim and the VA has made reasonable efforts 
to develop such evidence.

2..  During the period from September 22, 1965, through January 
13, 1992, the Veteran's sinusitis with pharyngitis with 
tonsillitis did not cause inflammation of cords, membrane, and 
moderate hoarseness; sinuses were only slightly congested without 
discharge, crusting or scabbing.  
CONCLUSION OF LAW

The criteria for a compensable evaluation for sinusitis with 
pharyngitis with tonsillitis from September 22, 1965, through 
January 13, 1992, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Diagnostic Codes 
6514, 6516 (prior to October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
September 2002, February 2005, and August 2010.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Veteran replied to the August 2010 letter by submitting 
additional evidence and requesting that the case be remanded to 
the RO for their review of this "new" evidence.  Much of the 
evidence submitted by the Veteran does not relate to the issue 
before the Board; which is, entitlement to a higher (compensable) 
initial evaluation for sinusitis with pharyngitis and tonsillitis 
during the period from September 22, 1965, through January 13, 
1992.  However examination of the evidence the Veteran submitted 
which is pertinent to the issue on appeal, finds that it is 
duplicative of evidence already of record, and which has already 
been considered by the RO and for which a supplemental statement 
of the case was issued in June 2005.  Thus, there is no reason to 
remand the case at this time.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence was 
needed to substantiate his claims for increased ratings, but was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the benefits sought on appeal.  
Because of the Board's actions in this case, there is no 
prejudice to the Veteran in rendering a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to assist 
the appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the Veteran's service medical 
records, VA and private treatment records, records used by the 
Social Security Administration in awarding the Veteran benefits, 
as well as several VA examination reports.  The Veteran has not 
identified any additional evidence pertinent to his claims, not 
already of record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
Veteran and is, thus, harmless error.  See ATD Corp. v.  Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 4 
Vet. App. 384 (1993).

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Special provisions regarding evaluation of respiratory 
conditions.  Rating coexisting respiratory conditions.  Ratings 
under diagnostic codes 6600 through 6817 and 6822 through 6847 
will not be combined with each other. Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 and 6822 through 6847. A single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96 

General Rating Formula for Sinusitis (DC's 6510 through 
6514)

6514
Sinusitis, sphenoid, chronic.
Ratin
g

Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries



50

Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting




30

One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting  




10

Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.     
38 C.F.R. § 4.97, Diagnostic Code 6514 (prior to October 7, 1996)

6516
Laryngitis, chronic
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy     

30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97, Diagnostic Code 6514 (prior to October 7, 1996)

6514      Sinusitis, sphenoid, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
38 C.F.R. § 4.97 (2010), Diagnostic Code  6514 (2010)

651
6
Laryngitis, chronic:
Ratin
g

Hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant 
changes on biopsy
30

Hoarseness, with inflammation of cords or mucous 
membrane
10
38 C.F.R. § 4.97 (2010), Diagnostic Code 6516 (2010)

Factual Background

A review of the record for the period prior to January 14, 1992, 
shows that the Veteran was treated by E.W.V, M.D., a private 
physician on six occasions between September 1964 and November 
1965 for acute episodes of pharyngitis or sinusitis.  However, 
the statement received from the physician did not provide any 
description of the symptoms which were treated, whether the 
episodes were incapacitating, or whether medication was 
prescribed.  When examined by VA in December 1965, the Veteran 
complained of headaches, trouble breathing and trouble 
swallowing.  Regarding the nose, the examiner noted that the 
turbinates were hyperinflated, slightly congested, with a septal 
deviation, with an adequate airway.  The tonsils were 
hyperinflated, with mucosal congestion.  The larynx cords were 
normal. An X-ray film of the sinuses found them to be well 
illuminated throughout both sides.  The assessment was chronic 
pharyngitis and tonsillitis, with a negative X-ray of the 
sinuses.  Furthermore, there were no complaints or findings of 
hoarseness.  While the Veteran complained of headaches his 
sinuses were only slightly congested with no evidence of 
discharge, crusting, or scabbing.  

In April 1968, the Veteran underwent a tonsillectomy. 

Medical statements from H.R.B., M.D. dated from June 1982 to 
April 1983 note that the Veteran was incapacitated from three 
days in November 1982 for wheezing, and for two days in April 
1983 for wheezing and an upper respiratory infection.  The 
statements did not provide any details regarding the symptoms, or 
whether medication was prescribed.     

A March 1992 statement from C.A.M., M.D. was to the effect that 
the Veteran was seen in October 1985 when he was found to have 
allergies.  He was given an inhaler.  Although allergy 
immunotherapy was recommended, he never returned for treatment.  

Medical records, including office notes from J.L.T., M.D., dated 
from March 1987 to June 1994 reflect office treatment for an 
upper respiratory infection and/or pharyngitis in March 1987, and 
January 1989.  In July 1989, he was seen for a sore throat, and 
hoarseness was observed.  In October 1989, he was seen for 
wheezing, a sore throat and ear pain.  Acute pharyngitis was 
diagnosed.  Similar symptoms were observed in January 1990, 
September 1990, and October 1991. 

In October 2004, the Veteran presented testimony at a hearing 
held in Washington, D.C.  He testified that after the tonsils 
were removed and the sinuses "cleaned out", he was regularly 
treated with medication.  The hearing focused more on recent 
rather than remote treatment for the disability.  However, the 
Veteran indicated that Dr. V. who had treated him in the 1960's 
and later, had passed away.


Analysis

The Veteran maintains that he is entitled to a compensable rating 
for sinusitis with pharyngitis and tonsillitis during the period 
from September 22, 1965, through January 13, 1992.  As noted 
above, at the very minimum, a 10 percent rating requires object 
evidence of the following:  One or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting; or, hoarseness, with 
inflammation of cords or mucous membrane.

For the time period in question, there is no evidence in the 
record of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; or, hoarseness, with inflammation 
of cords or mucous membrane.

While Dr. V. in 1992 indicated treatment between September 1964 
and November 1965, he did not describe the episodes, as 
incapacitating, nor did he provide a description of the symptoms.  
The December 1965 VA medical examination report noted some nasal 
congestion, but found the cords to be normal, and the X-ray film 
of the sinuses was negative.  While Dr. B. found the Veteran to 
be incapacitated from three days in November 1982 for wheezing, 
and for two days in April 1983, it was shown to be the result of 
an upper respiratory infection, not specifically described as 
sinusitis, nor did each episode require prolong antibiotic 
treatment, nor was there mention of hoarseness, with inflammation 
of cords or mucous membrane.  

Finally, the Veteran has been treated by Dr. T. for several years 
(1987 to 1994), aside from the upper respiratory 
infection/pharyngitis problems, Dr. T. has treated him for other 
disorders and injuries.  Again, the records provided by the 
medical practice do not show one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting; or, hoarseness, with 
inflammation of cords or mucous membrane.  

Clearly, from September 22, 1965, through January 13, 1992, the 
criteria for a compensable rating were not met.  The medical 
records provided by the various physicians do not contain 
descriptions that the Board could, even applying 38 C.F.R. § 4.7, 
stretch to the extent that a 10 percent rating could be awarded, 
as disability picture does not, in any way, more nearly 
approximates the criteria required for that rating.

It has been suggested that the Veteran be awarded separate rating 
for the sinusitis and the pharyngitis.  Referance is made to 
38 C.F.R. § 4.96, which precludes such consideration.

The Board has considered the Veteran's October 2004 testimony.  
While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  A review of his testimony 
reveals that the Veteran never described having experienced one 
or two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; or, hoarseness, with inflammation of cords or mucous 
membrane.  In reviewing the medical reports, again, there is no 
indication that the Veteran described those symptoms which he is 
capable of observing, making his contentions less credible.

In the Board's opinion, there is no basis upon which to award a 
higher rating from September 22, 1965 to January 13, 1992.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his sinusitis with pharyngitis and 
tonsillitis during the period from September 22, 1965, through 
January 13, 1992, that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular rating 
during the appeal period.  The Veteran's impairment is 
contemplated by the schedular rating assigned.


ORDER

Entitlement to a higher (compensable) initial evaluation for 
sinusitis with pharyngitis and tonsillitis during the period from 
September 22, 1965, through January 13, 1992 is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


